Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 1 of 6 PageID #: 505




                   EXHIBIT C
Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 2 of 6 PageID #: 506




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:       2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:         Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge:    Kathleen Kay
  al.,

                                 Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.


                DECLARATION OF ROBERT WILLIAM SHAVELSON JR.

 I, Robert William Shavelson Jr., hereby declare as follows:

        1.      I am a resident of Homer, Alaska. I hold a B.A. in Biology from Boston

 University and a J.D. from the University of Oregon, with certificates in Natural Resources Law

 and Ocean and Coastal Law.

        2.      I am the Advocacy Director at Cook Inletkeeper. I have worked for Cook

 Inletkeeper for 25 years. In my current role, I am responsible for leading the policy and advocacy

 efforts of the organization. Previously, I was the Executive Director of Inletkeeper, and I was

 responsible for managing the policy, personnel, finances, and fundraising of the organization. I

 am familiar with the organization, membership, policies, and practices of Inletkeeper.

        3.      Cook Inletkeeper is a 501(c)(3) nonprofit organization headquartered in Homer,

 Alaska, with a field office located in Soldotna. It was founded in 1995 by Alaskans impacted by
Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 3 of 6 PageID #: 507




 the Exxon Valdez Oil Spill and concerned with oil and gas pollution, rapid ecological changes,

 and gaps in environmental protection in the Cook Inlet watershed. The mission of Cook

 Inletkeeper is to protect Alaska’s Cook Inlet watershed and the life it sustains. In pursuit of its

 ambitious mission, Cook Inletkeeper engages in a variety of research, education and advocacy

 activities designed to inform and support its members and supporters around the Cook Inlet

 watershed and beyond. The organization applies a holistic lens to the connections between the

 health of the watershed and ecological, economic, and human health.

        4.      Cook Inletkeeper is a membership organization. Members rely on Cook

 Inletkeeper to advance their interests in protecting Cook Inlet. Members include Alaskans from

 many walks of life, including commercial fishermen, sport fishermen, Alaska Natives, property

 owners, hunters, scientists, ecologists, small business owners and subsistence users. Cook

 Inletkeeper’s members use Cook Inlet for economic, recreational, aesthetic, professional,

 scientific, subsistence and other purposes, and intend to continue to frequently engage in these

 activities and to use and enjoy Cook Inlet and its wildlife in the future. Cook Inletkeeper has over

 1,200 dues-paying members and over 5,000 supporters who have taken action on oil and gas,

 beluga whale protection, mining and related water quality and habitat issues.

        5.      Cook Inlet is one of the birthplaces of modern oil and gas production. In 1957,

 before the passage of federal environmental statutes, oil was discovered in the area, and oil

 extraction operations quickly moved offshore. The area continues to be a regulatory backwater

 where development receives much less scrutiny than elsewhere. The combination of an

 abundance of extractive activities, a lack of regulatory oversight, and harsh ice, weather and tidal

 conditions in the Inlet puts the area at very high risk for oil spills and other harms from oil and

 gas activity. For example, in 2017 one of Hilcorp’s pipelines in the Inlet started leaking gas into



                                                   2
Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 4 of 6 PageID #: 508




 the water below the ice. Hilcorp was unable to repair the pipeline for months because of ice and

 other conditions, and the leak ultimately lasted for almost four months. In 2021, this same

 pipeline leaked again, prompting a federal enforcement action requiring Hilcorp to replace the

 55-year-old subsea pipe.

        6.      Cook Inletkeeper’s members and supporters use and rely on the waters and the

 marine resources in the proposed million-acre Lease Sale 258 area in Lower Cook Inlet for

 commercial, sport and subsistence fishing. In fact, in the 1970’s, fishermen, Alaska Natives and

 others led a successful effort to ban oil and gas development in the rich fisheries of Kachemak

 Bay in Lower Cook Inlet. Members and supporters also use Lower Cook Inlet for a variety of

 tourism-related small businesses, including but not limited to kayaking, whale watching, fishing

 and scientific research activities. Cook Inletkeeper members and supporters also find

 considerable value in the untrammeled, wild nature of Lower Cook Inlet, which is bordered by

 Lake Clark National Park, Katmai National Park and portions of the Alaska Maritime National

 Wildlife Refuge. The fishing resources and aesthetic values of this wild place would be

 destroyed by oil and gas infrastructure and pollution.

        7.      To date, all oil and gas production in the area has been in state waters in Upper

 Cook Inlet, and the track record there includes a seascape pocked with pipelines and platforms,

 regular oil and gas leaks and spills, and ongoing toxic discharges. Accordingly, Cook Inletkeeper

 members and supporters do not want see the same industrialization of the pristine and wild

 waters of Lower Cook Inlet.

        8.      The effects of climate change are also playing an important role in Cook

 Inletkeeper members’ and supporters’ opposition to oil and gas development in Lower Cook

 Inlet. For example, in 2020, federal managers closed the venerable Pacific cod fishery in Lower



                                                  3
Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 5 of 6 PageID #: 509




 Cook Inlet, and for the first time ever, they blamed climate change and warming waters for the

 low population numbers. Lower Cook Inlet supports multiple small scale sustainable commercial

 fisheries, subsistence fisheries as well as charter and personal use sport fisheries that are the

 foundation for the economy and way of life on the Lower Kenai Peninsula. Climate change and

 ocean acidification pose grave threats to Alaska's fisheries and the coastal communities they

 support. Oil and gas development in Lower Cook Inlet will only exacerbate the stress of climate

 change on fisheries and coastal communities that rely on the Inlet’s resources.

        9.      Cook Inletkeeper and its members and supporters have a 25-plus year history

 working to protect the federal waters of Lower Cook Inlet from oil and gas development. For

 Lease Sale 258, Inletkeeper has embarked on a number of efforts, including: a) helping to secure

 passive acoustic monitors to record the explosive sounds from seismic air guns on the outer

 continental shelf in 2019; this work showed how seismic air guns pushed various whales out of

 the testing area and that the 600’ seismic vessel also displaced several halibut fishermen from

 their preferred fishing grounds; b) writing several blogs informing Cook Inletkeeper’s members

 and supporters about the proposed lease sale and encouraging citizen participation; c) garnering

 petition signatures from more than 500 Alaskans opposed to Lease Sale 258; and d) signing onto

 scoping comments concerning the Bureau of Ocean Energy Management’s (BOEM)

 environmental analysis for the sale. Cook Inletkeeper also has litigated Marine Mammal

 Protection Act and Endangered Species Act claims in federal court over oil and gas exploration

 work for leases in Lower Cook Inlet that BOEM awarded in 2017. All these efforts aim to stop

 the industrialization of Lower Cook Inlet, and to protect the stable and sustainable fishing and

 tourism economies in the region that rely on clean water, healthy habitat and untrammeled

 viewscapes.



                                                   4
Case 2:21-cv-00778-TAD-KK Document 73-6 Filed 04/27/21 Page 6 of 6 PageID #: 510




           10.    The pause in federal oil and gas leasing in Cook Inlet provides a significant

 benefit to Cook Inletkeeper and its members and supporters by helping to stave off the

 industrialization of the wild and pristine waters of Lower Cook Inlet. If BOEM offers new leases

 in the area, the potential for more exploration – and eventually development and production –

 increases dramatically. This industrialization would undermine the commercial fishing,

 subsistence harvesting, sport fishing and tourism interests of Cook Inletkeeper’s members and

 supporters. Furthermore, the never-ending process of oil and gas leasing, exploration,

 development and production require constant vigilance from local residents impacted by these

 activities. In the face of increasing climate impacts these local residents need to focus their

 limited time on their personal and professional livelihoods instead of engaging in endless

 government and industry permitting processes.

           11.    If the pause on oil and gas leasing is lifted, the federal government will be faced

 with a glaring contradiction: pushing for more fossil fuel development in the very same waters

 where climate change has resulted in the closure of a vital Alaska fishery. This disconnect

 between science and policy would be a big black eye for an Administration committed to

 addressing the adverse impacts of climate change and transitioning Alaska to a clean energy

 future.


           I declare under the penalty of perjury that the foregoing is true and correct to the best of

 my knowledge.




           Dated: 4/20/21                                 By: ______________________________
                                                                Robert William Shavelson Jr.




                                                     5
